16 So. 3d 260 (2009)
Edward ADAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-4985.
District Court of Appeal of Florida, Fourth District.
August 19, 2009.
Edward Adams, Avon Park, pro se.
Bill McCollum, Attorney General, Tallahassee, and Don M. Rogers, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Edward Adams appeals the trial court order summarily denying his motion to enforce plea agreement filed pursuant to Florida Rule of Criminal Procedure 3.850. We reverse and remand for an evidentiary hearing or record attachments refuting his claim that the Department of Correction's forfeiture of his gain time thwarted the intent of his negotiated plea agreement. See Cioeta v. State, 987 So. 2d 815 (Fla. 4th DCA 2008); Hunt v. State, 922 So. 2d 452 (Fla. 4th DCA 2006).
Reversed and remanded.
WARNER, FARMER and MAY, JJ., concur.